Citation Nr: 1128076	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-15 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability of the cervical spine and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for bilateral pes planus (foot disorder). 

3.  Entitlement to a rating in excess of 20 percent prior to September 20, 2010, and in excess of 40 percent as of September 20, 2010, for diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for arthritis of the left knee (left knee disability).

5.  Entitlement to a rating in excess of 10 percent for arthritis of the right knee (right knee disability).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to August 1995.  She also had seven years of inactive service with the Army Reserve prior to this period. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, declined to reopen the Veteran's claim for a cervical spine disability, denied service connection for bilateral pes planus, and continued the evaluations of the Veteran's service-connected diabetes and bilateral knee disabilities.  

In February 2009 the Veteran testified at a Board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

These claims were remanded by the Board in October 2009 for further development.  They now return for appellate review. 

The evaluation of the Veteran's diabetes was increased from 20 percent to 40 percent by rating decision dated in January 2011.  The increase is effective September 20, 2010, the date a VA examination showed increased disability as found by the RO.  Because this increase does not represent a grant of the maximum benefits allowed by law either with respect to the evaluation of the Veteran's diabetes or the effective date thereof, the Veteran's claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

After issuance of the most recent supplemental statement of the case (SSOC), dated in January 2011, and after this case was recertified to the Board in February 2011, the Veteran submitted additional evidence in the form of statements by treating providers all dated in February 2011.  The Veteran's representative has waived initial consideration of this evidence by the agency of original jurisdiction (AOJ) on the Veteran's behalf in accordance with 38 C.F.R. § 20.1304(c) (2010) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  Accordingly, the Board may proceed with appellate review.  See id.

The Board notes that the September 2010 VA examination for diabetes reflects that the Veteran was found to have peripheral neuropathy of the bilateral feet as a complication of diabetes.  Entitlement to service connection for peripheral neuropathy of the bilateral feet has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for bilateral pes planus and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The March 1996 rating decision denied the claim of entitlement to service connection for a cervical spine disability; the Veteran was properly notified of the adverse outcome and her appellate rights in an April 1996 letter and did not file a notice of disagreement. 

2.  Additional evidence received since the March 1996 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim for service connection for a cervical spine disability.

3.  The Veteran's diabetes is productive of symptoms requiring the use of insulin and a restricted diet, but no limitation of occupational or recreational activities.

4.  The Veteran's left knee disability is manifested by arthritis, painful motion, flexion limited to 60 degrees and extension limited to 60 degrees, with no instability, subluxation, or locking.  

5.  The Veteran's right knee disability is manifested by arthritis, painful motion, flexion limited to 60 degrees and extension limited to 60 degrees, with no instability, subluxation, or locking.  


CONCLUSIONS OF LAW

1.  The March 1996 rating decision, denying service connection for a cervical spine disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a rating in excess of 20 percent prior to September 20, 2010, and in excess of 40 percent as of September 20, 2010 for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.119, Diagnostic Code (DC) 7913 (2010).

4.  The criteria for a rating in excess of 10 percent for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010).

5.  The criteria for a rating in excess of 10 percent for arthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, and 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2010); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's petition to reopen the claim of entitlement to service connection for a disability of the cervical spine has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this petition is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  With respect to the Veteran's claims for increased ratings for diabetes mellitus and arthritis of the bilateral knees, the Board finds that all duty to notify and assist requirements under the VCAA have been satisfied. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In order to satisfy the first notice element in an increased rating claim, VA must notify the claimant that he needs to provide or request the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  Further, the claimant must be notified that a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The Court has held that except when VCAA notice as to how to substantiate an increased-rating claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-07.  

Here, prior to the initial rating decision in this matter, an August 2004 letter notified the Veteran that in order to support her claims for increased ratings the evidence needed to show that her disabilities had gotten worse.  The letter also provided notice of the Veteran's and VA's respective responsibilities for obtaining evidence in support of her claims.  In a May 2008 notice letter, the Veteran was provided all notice required under the VCAA with respect to claims for increased ratings.  See id.  Although this letter was not sent prior to initial adjudication of the Veteran's claims, she had an opportunity to respond with additional argument and evidence before her claims were subsequently readjudicated and supplemental statements of the case (SSOC's) issued in August 2008 and January 2011.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Board finds that the duty to notify has been satisfied.   

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that she wanted VA to obtain or that she felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, with respect to the evaluations of the Veteran's diabetes mellitus and arthritis of the left and right knees, appropriate VA examinations were performed most recently in September 2010 pursuant to the Board's October 2009 remand directive.  The Board finds that these examinations are adequate for rating purposes, as the examiners reviewed the claims file, examined the Veteran, considered the Veteran's medical history, conducted appropriate studies including blood tests and X-rays, and described the Veteran's disabilities and resulting functional impairment in sufficient detail to enable the Board to make a fully informed decision on these claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of the Veteran's diabetes or arthritis of the bilateral knees since she was last examined in September 2010.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.  By the same token, the Board finds that there was at least substantial compliance with its October 2009 remand directive. See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II. New and Material Evidence

The Veteran has petitioned to reopen her claim of entitlement to service connection for a disability of the cervical spine.  For the following reasons, the Board finds that new and material evidence has been submitted to reopen this claim. 

The Veteran's service connection claim for a disability of the cervical spine was previously denied in a March 1996 rating decision.  The Veteran was notified of this decision and her appellate rights in an April 1996 letter.  She did not appeal the decision and therefore it became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  A claimant's assertions of medical causation or diagnosis often do not constitute competent evidence, as lay persons without the appropriate medical expertise are not competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for a disability of the cervical spine was denied in the March 1996 rating decision because the evidence then of record did not establish a current disability of the cervical spine.  Relevant evidence associated with the file since the March 1996 decision was rendered now shows a current disability.  Specifically, a July 2003 VA x-ray study revealed straightening of the cervical lordosis possibly due to a muscle spasm.  Moreover, a February 2009 letter from the Veteran's private physician states that an MRI of the cervical spine showed a shallow protrusion at C6-7, annular displacement, and reversal of the lordotic curvature.  The physician diagnosed the Veteran with cervical disc disease.  As a current disability of the cervical spine had not been established at the time of the March 1996 rating decision, the Board finds that new and material evidence has been submitted.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118-120 (2010) (holding that new and material evidence with respect to any element not established in the prior rating decision can be sufficient to reopen the claim). 

Accordingly, the Veteran's petition to reopen the claim of entitlement to service connection for a disability of the cervical spine is granted.  See id.


III. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A. Diabetes 

The Veteran contends that she is entitled to a rating in excess of 20 percent prior to September 20, 2010, and in excess of 40 percent as of September 20, 2010 for her service-connected diabetes.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Diabetes mellitus is evaluated under DC 7913.  See 38 C.F.R. § 4.119.  Under DC 7913, a 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 40 percent evaluation is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.  A 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  Id.  

Complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., Note (1).  

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

The Court has recently held that with regard to diabetes mellitus, "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [is] not met at any one level, the veteran [can] only be rated at the level that [does] not require the missing component."  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (citing Camacho, 21 Vet. App. at 366-67).  In order words, all the criteria for a given lower rating must be met before a higher rating can be assigned for diabetes, even if some of the criteria associated with the higher rating, such as a restricted diet, are present.  

A March 2004 Physician's Statement reflects that the Veteran's diabetes required insulin, restriction of diet, and regulation of activities.  In explanation of how the Veteran's diabetes necessitated regulation of activities, the nurse practitioner who authored the form stated that frequent glucose testing restricted the Veteran's activities.  However, frequent glucose testing does not fall within the definition of "regulation of activities" under DC 7913, which is defined as medically-prescribed avoidance or restriction of occupational and recreational activities.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64. 

At a May 2004 VA examination, the Veteran reported episodes of hypoglycemia which she treated with sweets.  The examiner noted that the Veteran had been taking insulin for her diabetes since 1999.  After examining the Veteran, the examiner diagnosed her with diabetes with no evidence of neuropathy or nephropathy.  

At the February 2009 Board hearing, the Veteran stated that her doctor had advised her to restrict strenuous activities such as jogging.  However, no such restrictions are documented in the Veteran's treatment records pertaining to diabetes.  Thus, the Board does not find it credible that the Veteran has been advised not to jog due to her diabetes.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  

A February 2009 Physician's Statement reflects that the Veteran's diabetes required insulin, restriction of diet, and regulation of activities.  In explanation, the doctor who authored this form stated that the Veteran had been on various medications including several doses of insulin per day to control her diabetes in addition to following a strict diet and engaging in regular exercise.  The doctor further stated that the Veteran needed to constantly monitor her diet and continue to exercise within her limits in order to regulate her blood sugars.  In this regard, the doctor stated that the Veteran had "brittle diabetes and abrupt changes in her activity [could] become potentially dangerous."  The Board finds that the fact that the Veteran must exercise to regulate her blood sugars does not amount to a "regulation of activities" within the meaning of DC 7913, which, as discussed above, means that avoidance or restriction of occupational and recreational activities has been medically advised.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-64.  
Here, on the contrary, the Veteran has been advised to engage in regular exercise rather than to restrict or avoid exercise.  The Board also notes that VA treatment records authored by this doctor do not reflect that the Veteran has been advised to restrict or avoid occupational or recreational activities.  

At the September 2010 VA examination, the Veteran stated that blood glucose testing at home ranged from 150 to 200 mg/dl.  It was noted that she took five shots of insulin a day.  The Veteran reported that her primary problem related to diabetes is that she felt weak and tired.  The Veteran denied any specific activity restrictions.  After reviewing the claims file and examining the Veteran, the examiner concluded that the Veteran's diabetes had no effect on her usual occupation as a post office worker or her daily activities.  It was noted that the Veteran was not restricted in her ability to perform strenuous activities due to diabetes.  The examiner concluded that the Veteran's diabetes was moderately controlled.  She had not been admitted to the hospital for diabetes, had no history of hypoglycemia, and her blood glucose levels rarely went over 200.  Based on physical examination and laboratory testing, there was no objective evidence that the Veteran's diabetes interfered with her regular or work activities. 

The Veteran's VA treatment records do not show a more severe level of disability.  VA treatment records dated from 2004 to 2010 show that while the Veteran must take insulin a number of times a day and adhere to a restricted diet, regulation of activities has never been medically prescribed.  A May 2005 VA treatment record reflects that the Veteran's diabetes was "uncontrolled" due to noncompliance with diet and exercise but does not show that the Veteran had been advised to avoid strenuous activities in order to regulate her diabetes.  Indeed, it states that exercise had been "reinforced."  

A June 2005 VA treatment record reflects that the Veteran requested that her physician fill out a form advising her not to return to work for twelve days due to diagnosis of diabetes and minor eye surgery.  The Veteran did not report any complaints.  The doctor stated that in her clinical opinion the Veteran's diabetes did not warrant the Veteran's being off work for twelve days.  

A December 2006 VA treatment record reflects that the Veteran complained of hypoglycemic symptoms during the night or late afternoon or evening.  Based on what the Veteran reported, the treating provider attributed these symptoms to the Veteran's going too long without food.

An August 2010 VA treatment record reflects that the Veteran's diabetes was uncontrolled due to the Veteran's not eating properly and missing insulin doses.  However, it does not reflect that avoidance or restriction of occupational or recreational activities had been advised. 

In carefully reviewing the record, the Board finds that the criteria have not been met for a rating in excess of 20 percent prior to September 20, 2010, and in excess of 40 percent as of September 20, 2010 for the Veteran's diabetes.  While the Veteran takes insulin several times a day and is on a restricted diet, there is no medical evidence showing that the Veteran has been advised to avoid or restrict strenuous occupational and recreational activities in order to control her diabetes as required for a rating in excess of 20 percent under DC 7913.  See 38 C.F.R. § 4.119; Camacho, 21 Vet. App. at 363-364.  On the contrary, the evidence shows that the Veteran has been advised to exercise.  Thus, the Board finds that the Veteran's activities have not been restricted as a result of diabetes within the meaning of DC 7913. 

Because the Veteran's diabetes does not require regulation of activities, a rating in excess of 20 percent is not warranted prior to September 20, 2010.  See id.  As discussed above, because the Veteran does not meet the criteria for a 40 percent rating, ratings in excess of 40 percent prior to September 20, 2010 also cannot be assigned.  See Tatum, 23 Vet. App. at 156.  

The criteria for a rating in excess of 40 percent as of September 20, 2010 have also not been met.  In this regard, the Board notes that the RO assigned a 40 percent rating based on the September 20, 2010 VA examination, which the RO found showed increased disability.  However, this examination report does not show that the Veteran's activities have been regulated within the meaning of DC 7913 due to her diabetes.  Because the Veteran has not met the criteria for a 40 percent rating, higher evaluations may not be assigned.  See Tatum, 23 Vet. App. at 156.  The Board also notes that the Veteran's diabetes has not required one or two hospitalizations per year or twice a month visits to a diabetic care provider, as required for a 60 percent rating.  Rather, the VA treatment records consistently show that the Veteran has been advised to return to the clinic about once every two months.  Thus, a rating in excess of 40 percent for diabetes is not warranted.  See 38 C.F.R. § 4.119, DC 7913. 

As discussed above, there is no evidence showing that the Veteran has met the criteria for a rating in excess of 20 percent prior to September 20, 2010, and in excess of 40 percent as of September 20, 2010 percent for her diabetes.  Thus, further staged ratings are not appropriate for the time period covered by this appeal.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2010).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Veteran has not stated and the evidence of record does not otherwise suggest that the Veteran is prevented from engaging in substantial gainful employment due to her diabetes.  Thus, the Board finds that the issue of entitlement to TDIU has not been raised.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected diabetes is contemplated and reasonably described by the rating criteria, as discussed above, and there is no evidence of such factors as marked interference with employment or frequent periods of hospitalization due to the Veteran's diabetes.  See id.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's diabetes presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 20 percent prior to September 20, 2010, and in excess of 40 percent as of September 20, 2010, for diabetes mellitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 

B. Arthritis of the Bilateral Knees

The Veteran contends that she is entitled to ratings in excess of 10 percent for arthritis of the bilateral knees.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

The Veteran's arthritis of the left and right knees has been evaluated under DC 5003.  See 38 C.F.R. § 4.71a.  Diagnostic Code 5003 provides that degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See id.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Id.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

In application of Diagnostic Code 5003, the Court has held that "painful motion of a major joint . . . caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10-percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2010).  In this regard, the Board notes that with any form of arthritis, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.

Diagnostic Codes 5260 and 5261 pertain to limitation of flexion and limitation of extension of the knee, respectively.  See 38 C.F.R. § 4.71a.  Under DC 5260, a 0 percent disability rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; and a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  Id.

Under DC 5261, a 0 percent disability rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent disability rating is assigned for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  Id.

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  See id., Plate II.  

The Board notes that separate ratings may be assigned for limitation of flexion and limitation of extension for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2010) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Further, 38 C.F.R. § 4.45 (2010) provides that consideration also be given to weakened movement, excess fatigability and incoordination.

At a May 2004 VA examination, the Veteran reported recurrent pain in her knees.  She denied swelling or locking of the knees.  She stated that the left knee felt insecure.  She also reported that her knees popped and cracked "all the time."  On physical examination there was no swelling or deformities.  The range of motion of the left and right knees was 0 to 140 degrees.  The ligaments were stable.  There was slight crepitation of the bilateral patellas associated with slight pain, the right being worse than the left.  Tenderness was palpable in the medial collateral ligaments.  An X-ray study of both knees was unremarkable.  The examiner diagnosed the Veteran with chondromalacia of the bilateral patellas and medial collateral ligament syndrome (bursitis) of both knees. 

An April 2006 VA examination report reflects that flexion of the right knee was from 0 to 95 degrees with pain beginning at 60 degrees.  On repetitive testing, flexion of the right knee was from 0 to 60 degrees.  The additional limitation was attributed to pain.  Extension of the right knee was to 0 degrees.  On repetitive motion, extension was to 10 degrees due to pain.  Flexion of the left knee was to 95 degrees.  On repetitive motion, flexion was to 60 degrees due to pain.  Extension was to 0 degrees initially and to 10 degrees on repetitive motion due to pain.  There was no instability or grinding of either knee or any patellar or meniscus abnormality.  However, the examiner did note clicks or snaps in both knees as well as crepitus of the left knee.  An x-ray study showed minimal degenerative changes of both knees with mild narrowing of the medial joint compartment and spurring of the tibial spines.  No other abnormalities were noted.  With respect to the functional impairment caused by the Veteran's bilateral knee disabilities, the examiner noted that it prevented the Veteran from engaging in sports and recreation, had a moderate effect on chores and exercise, a mild effect on shopping and traveling, and no effect on other activities such as dressing and grooming. 

At the February 2009 Board hearing, the Veteran stated that her knees were in constant pain and that it was painful to sit down or walk.  The Veteran denied ever being told that she needed to stay off her feet due to her disabilities of the knees.  When asked whether either of her knees had ever given way, she stated that she stumbled at times when she walked.  The Veteran stated that her knee pain was between a 7 and an 8 in terms of severity.  She experienced flare-ups of pain a couple of times per week.  

At the September 2010 VA examination, it was noted that the Veteran wore orthotics for her feet to assist with walking.  It was also noted that the Veteran was only able to stand for a few minutes according to her podiatrist and only able to walk a quarter of a mile.  The Veteran's "biggest limitation" in her ability to stand and walk was attributed to foot problems.  The examination report did not attribute the need for assistive devices for walking or the Veteran's limitations in her ability to stand and walk to her knees.  

On examination, it was noted that the Veteran walked with a normal gait and there was no other evidence of abnormal weight bearing.  With respect to the left knee, the Veteran had flexion to 125 degrees and extension to 0 degrees.  There was no objective evidence of pain or additional limitation of motion on repetitive testing.  With respect to the right knee, the Veteran had flexion to 105 degrees and extension to 0 degrees.  There was no additional limitation or pain with repetitive motion.  It was also noted that the Veteran did not have instability, clicks or snaps, grinding, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other abnormalities with respect to either knee.  X-ray studies showed mild diffuse osteopenia and slight to mild narrowing of the bilateral medial knee compartments.  No fracture, dislocation, or joint effusion was identified.  The examiner diagnosed the Veteran with minimal degenerative joint disease of the bilateral knees.  In terms of the Veteran's functional impairment, the examiner found that the Veteran's bilateral knee disabilities had significant effects on her occupational activities due to decreased mobility, strength, and pain.  In this regard, it was noted that the Veteran worked full time as a mail processor clerk and had been put on light duty, which was a change of position at her place of work.  The examiner further found that the Veteran's bilateral knee disabilities had a severe effect on the Veteran's ability to engage in sports, a moderate effect on chores, shopping, and exercise, a mild effect on driving, and no effect on other activities such as recreation, travelling, and grooming. 

The Board notes that although the September 2010 VA examination report reflects that the Veteran was put on light duty at work due to her knee disabilities, a February 2009 letter from the Veteran's private physician reflects that he put her on light duty at the post office due to injuries of the neck, lumbar spine, and left shoulder, in addition to the Veteran's left knee disability. 

In carefully reviewing the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted based on limitation of motion for either knee.  In this regard, the Veteran's limitation of flexion in both knees has always exceeded 60 degrees throughout the pendency of this claim.  Likewise, the Veteran's extension has consistently been to 0 degrees for both knees.  Thus, the Veteran's flexion and extension of the bilateral knees have not met the criteria for a compensable rating under DC's 5260 and 5261.  See 38 C.F.R. § 4.71a.  

Moreover, as 10 percent ratings have already been assigned for painful and limited motion of both knees under DC 5003, a higher rating is not warranted under this diagnostic code.  See 38 C.F.R. § 4.71a.  In this regard, the knee is considered one major joint under 38 C.F.R. § 4.45 and thus a rating of 20 percent may not be assigned under DC 5003 for arthritis of 2 or more major joints.  There is also no evidence that the Veteran has suffered incapacitating episodes due to arthritis of the knees.  See 38 C.F.R. § 4.71a, DC 5003.  Accordingly, ratings in excess of 10 percent may not be assigned under DC 5003 for either knee based on limited motion or the presence of arthritis.  See id. 

The Board has also considered whether a higher rating is warranted based on functional loss due to pain, weakness, excess fatigability, and incoordination causing additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-07; Johnson v. Brown, 9 Vet. App. 7 (1996) (holding that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion).  The Board finds that a higher rating is not warranted under the DeLuca criteria.  In this regard, while the Veteran had additional limitation of flexion to 60 degrees in the April 2006 VA examination, this degree of flexion is still not compensable under DC 5260 and thus does not pose additional compensable disability.  Further, although the April 2006 VA examination reflects that the Veteran had additional limitation of extension to 10 degrees on repetitive testing, the Board does not find it credible that the Veteran generally has limitation of extension.  The VA examinations dated in May 2004 and September 2010 show that the Veteran had normal extension on initial and repetitive motion.  Apart from the range of motion testing in the April 2006 VA examination, there is no indication that the Veteran's bilateral knee disabilities had generally worsened during the interim period such as to warrant a staged rating between April 2006 and September 2010.  In this regard, the April 2006 VA examination did now show objective evidence of increased pathology apart from the Veteran's limitation of motion of the knees.  The Board also finds it significant that apart from a June 2003 VA treatment record reflecting a complaint of knee pain, among other problems, VA treatment records dated from 2003 to 2010 otherwise show that the Veteran did not seek treatment for or report problems with her knees despite being seen for other orthopedic complaints involving her feet and back on numerous occasions.  As such, the Board does not find it credible that the Veteran had additional limitation of extension to 10 degrees as a chronic problem as this is not consistent with the preponderance of the evidence of record suggesting a more mild degree of disability, as reflected in the May 2004 and September 2010 VA examination reports showing normal extension.  See Caluza v. Brown, 7 Vet. App. at 511 (holding that when determining whether lay evidence is satisfactory, the Board may properly consider, among other things, its consistency with other evidence submitted on behalf of the Veteran).  As such, the evidence of record weighs against a finding that the Veteran's knees have had limitation of extension on repetitive motion.  
 
The Board acknowledges the functional limitations imposed by the Veteran's bilateral knee disabilities, including the Veteran's pain, difficulties with standing and walking, and inability to play sports.  The Board also notes the fact that the Veteran's bilateral knee disabilities have affected her occupational activities and were in part responsible for her being transferred to light duty assignments, although the evidence shows she was also put on light duty due to other orthopedic problems.  However, the Board finds that these limitations are concomitants of the Veteran's painful and limited motion of the bilateral knees, which has already been compensated in assigning 10 percent ratings under DC 5003.  In this regard, as discussed in the preceding paragraph, the March 2004 and September 2010 VA examinations do not show additional limitation on repetitive use of the knees, and the Board does not find the April 2006 VA examination to be credible insofar as it suggests that the Veteran had increased disability after repetitive motion given the fact that this is inconsistent with the evidence of record.  Because the Veteran's pain and functional limitations do not represent additional disability beyond the evaluations already assigned, a higher rating is not warranted under sections 4.40 and 4.45.  See Deluca, 8 Vet. App. at 204-07.  

As such, a rating in excess of 10 percent is not warranted for arthritis with limitation of motion for either knee.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC's 5003, 5260, and 5261. 

The Board has also considered whether a separate compensable rating is warranted under DC 5257 for recurrent subluxation or lateral instability of the left and right knees.  See 38 C.F.R. § 4.71a; see also VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, a 10 percent rating is assigned for slight impairment of the knee, a 20 percent rating is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.  38 C.F.R. § 4.71a.

While the Veteran has reported giving way and instability of the knees at the March 2004 VA examination and the February 2009 Board hearing, there is no objective evidence showing instability or subluxation of the knees.  X-ray studies of the Veteran's knees have been negative for abnormalities other than mild arthritis, and all three VA examination reports reflect that instability was not found on examination.  Thus, the Board does not find it credible that the Veteran has instability of the knees.  See Caluza, 7 Vet. App. at 511.  Rather, the Board places more weight on the findings in the VA examination reports, as they were made based on objective data coupled with the Veteran's lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination as to whether there is instability of either knee.  For these reasons, greater evidentiary weight is placed on the examination findings with respect to whether there is instability of the left or right knee. 

There is no evidence suggesting that the Veteran has had ankylosis of the knees, dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum at any point during the pendency of this claim.  Thus, DC's 5256, 5258, 5259, 5262, and 5263, which pertain to these conditions, respectively, do not apply.  See 38 C.F.R. § 4.71a. 

For the reasons discussed above, there is no evidence showing that the Veteran is entitled to ratings in excess of 10 percent for arthritis of the bilateral knees at any point during the pendency of these claims  Thus, staged ratings are not appropriate for the time period covered by this appeal.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU) under Rice, 22 Vet. App. at 453.  See 38 C.F.R. §§ 3.340, 4.16.  However, the Veteran has not stated and the record does not otherwise show that the Veteran is unable to work due to her bilateral knee disabilities.  Indeed, the record shows that the Veteran works full time.  Thus, consideration of entitlement to TDIU is not warranted.  See id.

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's bilateral knee disabilities are contemplated and reasonably described by the rating criteria, as discussed above, and there is no evidence of such factors as marked interference with employment or frequent periods of hospitalization due to the Veteran's knee disabilities to warrant extraschedular referral.  See id.  The Board acknowledges the fact that the Veteran was put on light duty at her work due in part to her disabilities of the knees, according to the September 2010 VA examination.  However, that the Veteran's bilateral knee disabilities might limit her ability to work in certain capacities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996).  The fact that circumstances specific to a particular veteran may cause the effects of a service-connected disability to be more profound in that veteran's case does not ordinarily provide a basis for extraschedular consideration.  Id.  There is no evidence indicating that the Veteran's bilateral knee disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate for rating purposes and referral for extraschedular consideration is not warranted.  See id.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to ratings in excess of 10 percent for arthritis of the left and right knees is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a disability of the cervical spine; the appeal is granted to this extent only.  

Entitlement to a rating in excess of 20 percent prior to September 20, 2010, and in excess of 40 percent as of September 20, 2010, for diabetes mellitus is denied. 

Entitlement to a rating in excess of 10 percent for arthritis of the left knee is denied. 

Entitlement to a rating in excess of 10 percent for arthritis of the right knee is denied. 


REMAND

While the Board regrets the further delay, the Veteran's claims of entitlement to service connection for a disability of the cervical spine and bilateral flat feet must be remanded for further development to ensure a complete record. 

With respect to the Veteran's claim for a disability of the cervical spine, the Board finds that a VA examination is warranted to determine the likelihood that a cervical spine disability was incurred in active service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the service treatment records reflect that the Veteran was seen on a number of occasions for a mass at the base of her neck and cervical pain.  Specifically, service treatment records dated in May 1994 reflect that the Veteran had an asymmetrical mass at the base of her neck at the C5-T2 region as well as pain.  A June 1994 service treatment record reflects that it was suspected that the Veteran had a "genetic anatomy."  A September 1994 service treatment record reflects that an MRI showed a normal neck anatomy.  A March 1995 service treatment record reflects that the Veteran reported upper back pain "off and on" for several months. It was noted that the Veteran had a kyphotic posture.  She was diagnosed with musculoskeletal back pain.  An August 1995 service treatment record reflects that the Veteran continued to have cervical neck pain as well as a mass.  X-rays of the cervical spine were negative.  In the August 1995 separation examination report, it was indicated that the Veteran's neck was found to be normal.  However, the Veteran reported recurrent back pain in the report of medical history.  A September 1995 service treatment record reflects that an MRI of the neck showed no masses.  The Veteran was diagnosed with chronic cervical pain.  

After separation from service, a September 1995 VA examination report reflects that the Veteran reported neck pain.  Thereafter, a July 2003 VA X-ray study reflecting that the Veteran presented with pain and swelling of the cervical spine.  The X-ray study revealed straightening of the cervical lordosis which the interpreting physician thought could be due to "positioning or muscle spasm."  A small calcification was also noted along the posterior aspect of the neck.  There was no significant disc space narrowing, spondylosis, or fracture observed.  A September 2003 VA treatment record reflects that the Veteran reported right shoulder and adjoining neck pain after she was rear-ended by another car.  A June 2004 VA treatment record reflects that the Veteran had a long history of neck muscle tension.  A February 2009 letter from the Veteran's private physician states that an MRI of the cervical spine showed a shallow protrusion at C6-7, annular displacement, and reversal of the lordotic curvature.  The physician diagnosed the Veteran with cervical disc disease. 

At the February 2009 Board hearing, the Veteran stated that there was no specific incident in service she was aware of that caused her neck pain.  Rather, her neck simply began hurting.  The Veteran further testified that she has had continuing neck pain since her period of active service. 

The Board finds that the evidence discussed in the foregoing paragraphs is sufficient to trigger VA's duty to provide a VA examination as there is an indication that the Veteran's current neck problems may be related to the neck problems she had in service.  See McLendon, 20 Vet. App. at 83.  On remand, a VA examination should be provided which assesses the nature of the Veteran's current cervical spine disability and the likelihood that it is related to her complaints in service. 

With respect to the Veteran's claim for bilateral pes planus, the Board finds that a new VA examination is warranted because the opinion provided in the September 2010 VA examination is based on an inaccurate factual premise and is not supported by an adequate rationale.  See Reonal v. Brown, 5 Vet. App. 458 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Specifically, the examiner found that the Veteran's bilateral planus was aggravated beyond its natural progression during active service.  In support of this finding, the examiner stated that the date of onset of the bilateral pes planus was in 1987 and that the Veteran had sought treatment for pain in her feet in 1995 during active service.  The same examiner had stated in a December 2008 VA treatment record that the Veteran's bilateral pes planus "began in the military" because it was noted in a July 1987 periodic service examination.  However, the July 1987 service examination was conducted before the Veteran entered active service.  Thus, it is clear that the Veteran's pes planus did not have its onset during active service.  As such, the examiner's opinion was based on an inaccurate factual premise.  See Reonal, supra.  Moreover, the examiner did not provide a rationale for finding that the Veteran's one-time complaint during active service of tingling and numbness of the feet in September 1995 showed a permanent aggravation of the Veteran's pes planus.  In Nieves-Rodriguez, 22 Vet. App. at 304, the Court held that a VA medical examination report is not entitled to any weight if it contains only data and conclusions.  Accordingly, the September 2010 VA examination report is not adequate to make a decision on this claim.  See Barr, 21 Vet. App. at 312.  

On remand, a new VA examination should be provided to assess the nature and etiology of the Veteran's bilateral pes planus.  Because the podiatric physician who examined the Veteran in September 2010 is also the Veteran's treating provider, the VA examination should be conducted by a new examiner to ensure complete neutrality.  

Because the Veteran's pes planus pre-existed active service, service connection can only be established if the disability was aggravated beyond the natural progression of the disease.  See 38 C.F.R. § 1153 (West 2002); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); VAOPGCPREC 3-2003 (July 2003) (holding that section 1153 requires claimants to establish an increase in disability before VA incurs the burden of disproving aggravation).  Moreover, congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2010).  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this regard, 38 C.F.R. § 4.57 (2010) provides that it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition and provides guidance for making this distinction.  Thus, the examiner should initially determine whether the Veteran's bilateral flat feet are congenital in nature or acquired.  If congenital, the examiner should opine whether it is at least as likely as not that pes planus was aggravated by a superimposed disability during service.  If found to be acquired, the examiner should opine as to the likelihood that pes planus was aggravated beyond the natural progression of the disease in service. 

The AOJ should also take this opportunity to obtain any recent VA treatment records not yet associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain the Veteran's recent VA treatment records not yet associated with the file.  

2. The Veteran should be scheduled for a VA examination to assess the nature and etiology of her cervical spine disability.  The entire claims file and a copy of this REMAND must be made available to the examiner to review in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's cervical spine disability is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, to include the Veteran's in-service complaints of neck pain, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. The Veteran should be scheduled for a VA examination to determine the nature and etiology of her bilateral flat feet.  The entire claims file and a copy of this REMAND must be made available to the examiner to review in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The Veteran should be examined by a VA examiner who has not previously assessed the Veteran's bilateral flat feet. 

After reviewing the file and examining the Veteran, the examiner should first determine whether the Veteran's bilateral flat feet are "acquired" or congenital in nature in accordance with 38 C.F.R. § 4.57.  If the examiner finds that they are congenital in nature, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's bilateral flat feet were aggravated by a superimposed disability during active service or whether such aggravation is unlikely (i.e., less than a 50:50 degree of probability).  If the examiner finds that the Veteran's flat feet are acquired, the examiner should render an opinion as to whether it is at least as likely as not that her pre-existing pes planus was aggravated beyond its natural progression during active service.  The examiner should note that mild bilateral flat feet were first found in a July 1987 service examination performed prior to the Veteran's entry into active duty.  

The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  Her cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


